ON REHEARING

                                     UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6135


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHN DOE,

                     Defendant - Appellant.



                                       No. 20-7470


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHN DOE,

                     Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:01-cr-00027-BO-1; 7:18-cv-00053-
BO)
Submitted: July 16, 2021                                          Decided: August 5, 2021


Before KING, AGEE, and FLOYD, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


John Doe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       John Doe appeals the district court’s orders denying his Fed. R. Civ. P. 60(b) motion

for relief from the district court’s prior order dismissing his 28 U.S.C. § 2255 motion,

denying his motion to seal, denying his motions to proceed by pseudonym, and denying

reconsideration. First addressing the motions to seal and to proceed by pseudonym, we

have reviewed the record and find no reversible error. Accordingly, we affirm these

portions of the district court’s orders.

       Turning to the portions of the district court’s orders denying Doe’s Rule 60(b)

motion and denying reconsideration, these portions of the orders are not appealable unless

a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B).

See generally United States v. McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would find

the district court’s assessment of the constitutional claims debatable or wrong. See Buck

v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       We have independently reviewed the record and conclude that Doe has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss this

                                              3
portion of the appeal. We deny Doe’s motions to recuse. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                     AFFIRMED IN PART,
                                                                     DISMISSED IN PART




                                             4